Citation Nr: 1137036	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-33 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than October 25, 2007, for the award of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from January 1967 to September 1968.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A hearing before the undersigned Acting Veterans Law Judge was held at the RO in June 2011.  The hearing transcript has been associated with the claims file.


FINDING OF FACT

There was no pending claim prior to October 25, 2007, pursuant to which service connection for PTSD could have been awarded.


CONCLUSION OF LAW

The criteria for an effective date prior to October 25, 2007, for the award of service connection for PTSD are not met.  38 U.S.C.A. § 5110 (West. 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

In any event, the Board notes that prior to the initial award of service connection, the Veteran was informed within November 2007 and April 2008 letters how effective dates are assigned.  He was then notified that his claim was awarded with a specific effective date assigned and informed why an earlier effective date had not been assigned.  He was also informed how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for an earlier effective date.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization representative throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  

Additionally, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as affording the opportunity for a personal hearing.  It is noteworthy that determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any other pertinent evidence that remains outstanding.  Thus, VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim.

Effective Date

The effective date of an award of compensation based on an original claim (received beyond one year after service discharge) shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  This statutory provision is implemented by a regulation which provides that the effective date for disability compensation will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a).  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.

In October 1968, the Veteran filed a claim for a neuropsychiatric disorder.  After review of service and post-service treatment records and a VA examination report, service connection was established for schizophrenic reaction by the RO in a March 1969 decision.  

In October 2007, the Veteran filed a claim of increased rating for paranoid schizophrenia.  A VA examination was conducted in December 2007, at which time the Veteran was diagnosed with PTSD.  In March 2008, the Veteran filed a claim of service connection for PTSD.  In an August 2008 rating decision, the RO awarded service connection for PTSD, recharacterized the service-connected disability as PTSD with depressive disorder and history of schizophrenia, and assigned a 70 percent rating, effective October 25, 2007, the date the October 2007 claim of increase was received.  

The Veteran contends that an earlier effective date is warranted for the award of service connection for PTSD, and it appears that his argument is that service connection should be granted effective the date the condition had its onset in service.  As noted above, however, the effective date for service connection based on an original claim is not based on the date the condition began (unless the evidence suggests that the condition had its onset after the claim was received).  See 38 C.F.R. § § 3.400 (2008); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  In this case, the earliest effective date possible is the currently assigned effective date as nothing in the evidence prior to that date can be construed as a claim of service connection for PTSD.  In fact, there is no diagnosis of PTSD or claim thereof until after the currently assigned effective date.  Therefore, the claim for an earlier effective date is denied.  


ORDER

An effective date earlier than October 25, 2007, for the award of service connection for PTSD is denied.  



____________________________________________
T. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


